In this case the. chancellor decided that afi order to produce witness may be either in the form originally used, requiring the adverse jlarty to produce witnesses within forty days; or in the moré mbdern form requiring the parties to produce witnesses, &c.
He also decided that as a general principle several com- ° 1 1 plainants having distinct and independent claims to relief against a defendant cannot join in a suit for the'separate relief of e&ch ; nor can a single complainant, having distinct and independent claims to relief against two or more defendants severally, join' them both' dr all in the same bill. But that there are many exceptions to this rule, and the court exercises-abound discretion- ih- determining, whether there ⅛⅜ *36misjoinder of parties under the particular circumstances of each ease.
?» a bill to re- «- biraia a.uuisunte
Extent of a surrogate's discretion as (o rhe person lo be appointed adm’r.
In this case lio decided that there was no misjoinder of complainants so far as the bill seeks to restrain the continuance of a nuisance which was a common though not a joint-injury to both of the complainants.
That where multifarious relief is not prayed for in the bill it is not a matter of course to give it the hearing, under the general prayer, in addition to the relief in which the complainants have a common interest.
Order to close proofs vacated and time to produce witnesses extended to the first of November next inclusive.
Complainants to pay $15 for costs ol entering order to close proofs, noticing cause for hearing and opposing application to open proofs. Motion to amend bill by striking out the name of Murray as one of the complainants denied, with $15 costs. But complainants to have libeerty to amend their hill within twenty day's, by striking out the prayer for an account and payment of the damages.